United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      October 18, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-60679
                             Summary Calendar


                           JUAN JOSE DE JESUS,

                                                                Petitioner,

                                  versus

             ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                                Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 401 876
                        --------------------

Before JONES, WIENER, and DeMOSS, Circuit Juges.

PER CURIAM:*

     Juan Jose De Jesus petitions for review of an order of the

Board of Immigration Appeals (“BIA”) adopting and affirming the

Immigration    Judge’s    decision    to   deny    his   application       for

cancellation of removal under the Immigration and Nationality Act.

His argument that the Immigration and Naturalization Service failed

to follow 8 C.F.R. § 236.3 in obtaining his signatures on the 1998

and 1999 voluntary departure agreements will not be addressed

because it was unexhausted before the BIA.          See Wang v. Ashcroft,

260 F.3d 448, 452-53 (5th Cir. 2001).


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     De Jesus argues, without any legal authority, that minors

cannot enter into voluntary departure agreements.       We deem this

issue abandoned as it is inadequately briefed.          See Cinel v.

Connick, 15 F.3d 1338, 1345 (5th Cir. 1994); Villanueva v. CNA Ins.

Cos., 868 F.2d 684, 687 n. 5 (5th Cir. 1989).           Additionally,

De Jesus’s argument that his voluntary departures resulted in a

denial of due process because he was unfairly deprived of the

benefit of applying for cancellation of removal is without merit.

“Eligibility for discretionary relief from a removal order is not

‘a   liberty    or   property   interest   warranting   due   process

protection.’”   See Mireles-Valdez v. Ashcroft, 349 F.3d 213, 215,

219 (5th Cir. 2003).    Accordingly, De Jesus’s petition for review

is DENIED.




                                  2